Citation Nr: 1435502	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to the claimed right shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to neck and shoulder disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961. 

This matter is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In April 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In May 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for neck disability, a right shoulder disability, a left shoulder disability, and a psychiatric disorder, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was incurred in active service.  

2.  The competent, reliable evidence establishes that the Veteran does not have recurrent tinnitus related to service, to include acoustic trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2007, August 2007 and June 2011 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim for service connection for recurrent tinnitus was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in July 2011; the record does not reflect that this examination was inadequate for rating purposes.  The rationale for the opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

I.  Hearing Loss

The Veteran contends that he has hearing loss from firing artillery including mortars while in service, in addition to noise exposure in Airborne school.  Lending credibility to his assertions is his DD Form 214 showing his military occupational specialty (MOS) was infantryman and that he was awarded the parachute badge.  Furthermore, the Board finds the Veteran's April 2011 testimony to be credible regarding his duties during service.  VA Fast Letter 10-35 (September 2, 2010) includes a Duty MOS Noise Exposure Listing, which establishes that the probability of hazardous noise exposure for an infantryman is highly probable.  Thus, the Board accepts that the Veteran was exposed to loud noise during service.  

In addition, the July 2011 VA examination report shows a current bilateral hearing loss disability for VA compensation purposes established by speech recognition scores of less than 94 percent in each ear using the Maryland CNC Test.  38 C.F.R. § 3.385 (2013).  

The July 2011 VA examiner concluded that it is at least as likely as not that the Veteran's hearing loss is caused, at least in part, by noise exposure during active service.  

The evidence is in favor of the claim.  Service connection for bilateral hearing loss is warranted.  

II.  Tinnitus

The Veteran contends that he has tinnitus from firing 105 rifles and 81 millimeter mortar rounds while in service, in addition to noise exposure in Airborne school.  He indicates that he has experienced tinnitus since service or shortly after discharge.  The Veteran's DD-Form 214 establishes that his MOS was infantryman, and that he was awarded the parachute badge. 

Although the Veteran is competent to report his symptoms, the July 2011 VA examination report reflects that he was unable to provide "clear distinct" answers with respect to a history of tinnitus, that he was unable to provide the time of onset of tinnitus, and that he was unable to provide a clear description of tinnitus.  

The July 2011 VA report of examination reflects the following:
 
Transcript of hearing - When asked about hearing at discharge, Veteran reported "the difference was at angles".  Description of tinnitus was unclear.  Veteran did not respond to "ringing" "buzz, hum" and could not provide onset until he responded to "background" near time of discharge.  When Veteran's wife was questioned about Veteran's complaint of tinnitus, she responded with answer related to "hearing at angles" Veteran inquired as to the judges use of the word "tinnitus".  

Recurrent tinnitus is sound perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  The examination report, however, reflects the following: 

When asked about noises, Veteran reported "tingling" and pointed to his jaws.  He stated that if he had it, he opened his mouth, didn't move his neck, and completed some slow mouth breathing.  When asked for clarification in regard to the "tingling" he reported that he was told that is what it was called.  When asked if it was a physical or sound sensation, he could not answer.  When asked when he has sounds present, he responded "when he sneezes and that he can't ride in compact cars."  When asked how often he has sounds present, he responded that he was afraid of sneezing and that he didn't use compact cars.  

Although acoustic trauma during service was conceded, the examiner concluded that it is less than likely that the Veteran's tinnitus is related to noise exposure during service.  

In addition to the Veteran's inability to provide a description of onset or occurrence of tinnitus and, although the Veteran has been diagnosed with a cognitive disorder, neither the Veteran nor his wife described symptoms consistent with a diagnosis of recurrent tinnitus for VA compensation purposes.  

To the extent that the Veteran has attempted to establish a continuity of symptoms based on lay statements, tinnitus is not a chronic disease for purposes of this theory of entitlement.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The VA examiner specifically determined that the Veteran's history was marked with other probable causes, including civil occupational noise exposure with various factory and maintenance jobs for decades after separation, from 1961 to 2005.  

In reaching a determination, the Board has accorded great probative value to the July 2011 VA opinion.  The rationale for the opinion provided is based on objective findings, reliable principles and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim for tinnitus; there is no doubt to be resolved.  Service connection for tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.  


REMAND

In May 2011, the Board remanded the issues of service connection for neck and right and left shoulder conditions.  As reflected in the remand, the Veteran contends that he injured his neck and right and left shoulder during jump school exercises, when he was running in formation, tripped and fell, and was trampled by other soldiers.  He has also asserted that his left shoulder disability is secondary to compensating for his right shoulder disability.  The Veteran's DD 214 establishes that his military occupational specialty (MOS) was infantryman, and that he was awarded the parachute badge.  

The record reflects cervical disc disease with shoulder pain possibly referred from disc disease in September 2008.  A rotator cuff tear on the right was reported in October 2008, and a November 2008 record reflects bilateral muscle atrophy, weakness, and limitation of motion.  

The Veteran was afforded a VA examination in July 2011.  The opinion provided is inadequate.  

Although the July 2011 VA examination report indicates the Veteran was initially evaluated for right shoulder strain during service in February 1960, service medical records establish he was first treated for right shoulder pain in June 1959, at which time the assessment was "possible dislocated shoulder - sore muscle right shoulder."  

In addition, and although, the July 2011 VA report of examination states that there was no documentation that the Veteran was treated for persistent neck pain during service, the service treatment records show he was treated for neck and right shoulder pain in January 1960.  On February 5, 1960, the Veteran was evaluated for "shaking" of the right arm.  He reported falling at jump school and getting kicked.  Shortly thereafter he completed a jump, felt a sharp pain, and noted that his entire right arm was twitching.  He complained of a sharp pain in the posterior right shoulder that increased during damp weather.  He reported "flinching" at times and shaking.  There was mild weakness of grip on the right, and mild tenderness at the corner of the right scapula.  There was pain and weakness on extension.  

On February 16, 1960, the Veteran reported that he had injured his right shoulder in jump school in January 1959, and that since December 1959 he had had pain in the upper medial part of the right scapula, radiating to his neck.  X-rays of the cervical spine were negative.  The impression was "?chronic muscle pain."  The following day, the Veteran was evaluated by a neurologist for complaints of sore muscles, particularly his right scapula.  He related that, in January 1959 while in jump school, he sustained a slight injury to the right shoulder, and that it was not until December 1959 that he began having pain.  He reported that the pain occasionally radiated to his neck and toward the shoulder joint.  He was referred to the orthopedic clinic. 

An undated treatment note from 1960 establishes that the Veteran was evaluated by a psychiatrist for "shaking" of the right arm.  The Veteran reported injuring his right arm in jump school about a year previously and complained of an occasional sharp pain ever since.  However, the pain became much worse after a December 1959 jump.  He reported occasional episodes of shaking, beginning in the shoulder area and involving the upper arm.  He had also noted some weakness on the right side of his arm and shoulder.  There was some weakness of the right grip.  There was tenderness in the area of the right trapezius in the upper area near the medial-superior corner of the scapula.  No sensory findings were noted.  Cranial nerves seemed intact.  The impression was possible nerve injury.  The doctor gave the Veteran a temporary profile against jumping and carrying heavy loads.  Another undated treatment note from 1960 indicates that the Veteran had "possible Jackson epilepsy."  March 1960 X-rays showed an undisplaced fracture of the tip of the scapula, which the clinician noted "probably explains his symptomatology which occurred following an injury in jump activities."  The clinician told the Veteran that "this would gradually subside and he would gradually improve." 

Additionally, and although service connection for a right shoulder is an issue on appeal, the VA examiner stated the following:

Therefore in my opinion it is less likely as not that the veteran's current neck and bilateral shoulder impairment is related to service-connected right shoulder impairment.  In my opinion the veteran's left shoulder impairment is not due to service-connected right shoulder impairment nor has been aggravated by right shoulder impairment.  

Further, and although the 2011 VA examiner referenced the January 1970 VA x-rays of the right shoulder including the scapula showing no evidence of fractures, old or recent, he also referred to a February 1970 VA examination report by Dr. P.S.  Dr. P.S., however, signed the examination report in February 1970, whereas the examination was conducted in January 1970.  Regardless, the private treatment records dated April to June 2007 and December 2010 were not addressed as directed in the Board's remand.  

The private treatment records include physical therapy records from April to June 2007 and reflect a history of right shoulder pain spanning many, many years, and a December 2010 questionnaire completed by the Veteran's primary care provider establishes that the Veteran had been diagnosed with osteoarthritis of the AC joint, bilateral, and right rotator cuff tear.  

Because the July 2011 VA examination report, to include the opinion provided, is inadequate, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his neck and right and left shoulder disabilities.  

The Veteran seeks service connection for a psychiatric disorder, to include as secondary to a right shoulder disability and/or a neck disability.  Although a September 2008 VA treatment record reflects a diagnosis of depressive disorder, not otherwise specified, it was noted to be difficult to determine whether the Veterans' symptoms were a result of his stroke in 2004, loss of control due to aging and health, or mental illness, and further evaluation was recommended.  

The June 2011 VA examination report reflects a diagnosis of cognitive disorder, more than likely vascular dementia.  The examiner concluded that, although not present at the time of examination, any depression or anxiety during the relevant period was more than likely related to the Veteran's physical issues which included musculoskeletal problems.  

Because the outcome of the claims for service connection for shoulder and neck disabilities may have an impact on the remaining issue of service connection for a psychiatric disorder, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

If service connection for a shoulder or neck disability is granted, the secondary service connection claim for a psychiatric disorder must be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neck and shoulder examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability of the neck, right shoulder or left shoulder, including arthritis, had an onset during service or within the initial year after separation or is otherwise related to the Veteran's active service, or is caused by or aggravated by any disability determined to be service connected.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If the development requested above leads to a grant of service connection for a neck or shoulder disability, the claim for service connection a psychiatric disorder must be readjudicated.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


